                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


The ESTATE of SYLVILLE K. SMITH, by
Personal Representative Mildred Haynes,
Patrick Smith, and Mildred Haynes, on
her own behalf,

                       Plaintiffs,

         v.                                           Case No. 17-cv-862

CITY OF MILWAUKEE, WISCONSIN and
DOMINIQUE HEAGGAN-BROWN,

                       Defendants.


                           COURT MINUTES OF CONFERENCE

Judge Lynn Adelman, presiding                   Date: 8/19/20
Time Commenced: 11:16 a.m.                      Concluded: 11:21 a.m.
Deputy Clerk: TR                                Court Reporter: none

APPEARANCES:

Plaintiff: David Owens
Defendant: Naomi Gehling
Nature of Conference: Telephonic Status Conference
Notes:
   •     The parties have a second mediation session scheduled for September 9.
         In the event mediation is unsuccessful, the Court set a trial date for
         December 14, 2020 at 8:30 a.m. A final pretrial conference shall be held on
         November 30, 2020 at 1:10 p.m.




              Case 2:17-cv-00862-LA Filed 08/19/20 Page 1 of 1 Document 74
